151 Ga. App. 862 (1979)
261 S.E.2d 771
COLUMBUS
v.
THE STATE.
58501.
Court of Appeals of Georgia.
Submitted September 25, 1979.
Decided October 19, 1979.
Marjorie Thurman, Thomas H. Antonion, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, R. David Petersen, Assistant District Attorneys, for appellee.
BANKE, Judge.
Defendant was indicted for murder, convicted by a jury of voluntary manslaughter, and sentenced to serve a sentence of 10 years. He contends on appeal that the state failed to prove the corpus delicti of the homicide. Held:
1. The evidence, while in some conflict, amply supports the jury's finding that the victim died of a gunshot wound intentionally inflicted by the defendant. The first enumeration of error is without merit.
2. Defendant enumerates as error the court's charge on the issue of mutual combat. He complains in a separate enumeration of error that the charge was too long. We *863 have examined the charge in question and find it to be legally correct and appropriate to the facts of the case. Moreover, defendant's counsel expressly indicated that he had no exceptions to the charge as given. See Thompkins v. State, 126 Ga. App. 683 (191 SE2d 555) (1972). These enumerations of error are without merit.
3. Defendant next assigns as error that the trial court allowed the jurors to take into their deliberation room photocopies of Georgia Code sections dealing with murder, voluntary manslaughter, involuntary manslaughter, defense of self, and defense of habitation. This procedure took place after the court properly instructed the jury on each of these subjects. There is no suggestion that the photocopies in question were not correct statements of the law, and counsel for both sides concurred in the procedure used. Under these circumstances, no error has been demonstrated. See Llewellyn v. State, 241 Ga. 192 (2) (243 SE2d 853) (1978). In any event, the defendant may not raise the matter on appeal for the first time. See Strozier v. State, 231 Ga. 140 (1) (200 SE2d 762) (1973); Daniels v. State, 230 Ga. 126 (2) (195 SE2d 900) (1973).
Judgment affirmed. McMurray, P. J., and Underwood, J., concur.